NUMBER 13-06-255-CV
 
                             COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
 
EX PARTE: DR. MICHAEL R. KILGORE
 
 
On Petition for Habeas Corpus and 
Motion for Emergency Temporary
Relief
 
 
                               MEMORANDUM
OPINION
 
                         Before
Justices Hinojosa, Yañez, and Garza
                                 Memorandum
Opinion Per Curiam
 




On
May 15, 2006, relator, Dr. Michael R. Kilgore filed a petition for writ of
habeas corpus with this Court in which he alleges that on May 10, 2006, the
respondent, the Honorable Juan Ramon Partida, Presiding Judge of the 275th
Judicial District Court, of Hidalgo County, Texas, abused his discretion by
entering an order granting real party in interest=s
motion to enforce or in the alternative, motion to reconsider.  Relator=s petition for writ of habeas corpus asks this Court
to order the respondent to set aside the trial court=s order of contempt entered May 10, 2006.  In addition, relator filed an emergency
motion for stay, asking this Court to order a stay of the trial court=s order of contempt, and for all other and further
relief.  
This
Court stayed all proceedings in the underlying action and requested a response
from the real party in interest, Barbara Watson Kilgore .  The real party in interest filed her response
to the petition for writ of habeas corpus on May 25, 2006.  
Having
examined and fully considered the petition for writ of habeas corpus and  real party in interest=s response, this Court denies the petition and lifts
the stay granted on relator=s emergency motion. 
The petition for writ of habeas corpus is hereby DENIED.  See Tex.
R. App. P. 52.8(a).
 
PER CURIAM
 
Memorandum
Opinion delivered and 
filed this the
26th day of May, 2006.